Citation Nr: 1007490	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-17 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart murmur, 
claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, 
claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for a cyst on the 
liver, claimed as due to Agent Orange exposure.

4.  Entitlement to service connection for sinusitis, claimed 
as due to Agent Orange exposure.

5.  Entitlement to service connection for an enlarged 
prostate, claimed as due to Agent Orange exposure.

6.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in November 
2006 and June 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which denied 
the benefits sought on appeal.

The Veteran testified at a hearing held before the 
undersigned acting Veterans Law Judge in September 2009.  At 
that time, the Veteran raised the claim of entitlement to 
service connection for a cervical spine disability.  Since 
this claim has not been developed for appellate review, or 
even abjudicated by the RO, it is referred back to the RO for 
appropriate development and adjudication.  

The Veteran recently submitted additional evidence without 
initial consideration by the RO.  However, since he submitted 
a waiver of initial RO consideration, the Board may review 
this newly submitted evidence in the first instance.  38 
C.F.R. §§ 19.31, 20.800, 20.1304(c) (2009).  In any event, it 
appears that these medical records pertain to his cervical 
spine, which is not before the Board at this time.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  A heart murmur is a clinical finding but not a disability 
for which VA compensation benefits may be granted.

3.  Hypertension, sinusitis, and an enlarged prostate are not 
included in the list of diseases which may be presumed to 
have been due to exposure to herbicides during the Vietnam 
era.

4.  The Veteran's hypertension, sinusitis, and enlarged 
prostate were first diagnosed many years after his military 
service ended and have not been etiologically linked by 
competent medical evidence to his service, to include 
herbicide exposure therein.

5.  The Veteran's cyst on his liver is a clinical finding and 
not a disability for which VA compensation may be granted. 

6.  There is no evidence of a diagnosis or any current 
existing chronic disability related to the Veteran's lower 
back.


CONCLUSIONS OF LAW

1.  A disability involving a heart murmur was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1116 (West & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A.          §§ 1110, 1116 (West & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  A disability involving a cyst on the liver was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1116 (West & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

4.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1116 (West & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

5.  A disability involving an enlarged prostate was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1116 (West & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

6.  A disability involving a deteriorated disc of the lower 
back was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1116 (West & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the issues on appeal, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id. at 486.  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 
2006 and September 2006, prior to the initial adjudication of 
his claim in November 2006, the preferred sequence.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  This notice included information as to how a 
disability evaluation and an effective date are assigned if 
service connection is ultimately granted.  See Dingess, 
supra.  Thus, the duty to notify under the VCAA has been 
satisfied in this case.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board notes that VA has 
obtained all relevant medical records identified by the 
Veteran and his representative.  The Board notes that the 
Veteran has not been afforded a VA examination to determine 
whether the claimed disabilities on appeal are related to 
service, as the standards of the Court's decision in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), have not been met.

In McLendon, the United States Court of Appeals for Veterans 
Claims (Court) held that a medical examination is necessary 
in a service-connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

In this case, however, there is no confirmed evidence of a 
current disability for which VA compensation may be paid 
concerning the Veteran's heart, liver, and lower back.  In 
addition, although diagnosed with hypertension, sinusitis, 
and an enlarged prostate, none of these disorders were noted 
in the service treatment records.  Indeed, all of these 
disorders were first diagnosed many years after his military 
service ended and have not been etiologically linked by 
competent medical evidence to his period of military service, 
to include herbicide exposure therein.  Therefore, it does 
not appear that the second and third prongs of McLendon have 
been met.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Certain chronic disease, such as hypertension and heart 
disease, may be presumed to have been incurred in service if 
manifest to a compensable degree of at least 10 percent 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition 
to these provisions, a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed in 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent, such as Agent Orange, 
unless there is affirmative evidence to establish that he or 
she was not exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a)(6)(iii).

For the purpose of this section, "the term 'herbicide agent' 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and 
its contaminant TCDD; cacodylic acid; and picloram."

If a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The list of 
diseases includes: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  See 38 C.F.R. § 3.309(e).  

These diseases, however, must have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne (or other acneform disease consistent 
with chloracne) must become manifest to a degree of 10 
percent or more within a year after the last date on which 
the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).  VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 68 Fed. Reg. 27630- 27641 (2003).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
However, the availability of presumptive service connection 
for a disability based on exposure to herbicides does not 
preclude a Veteran from establishing service connection with 
proof of direct causation.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Heart Murmur

The Veteran claims that he developed a heart murmur as a 
result of his having been exposed to Agent Orange in Vietnam.  
However, because a heart murmur is merely a physical finding, 
which has not been attributed to an underlying heart 
condition, service connection must be denied.

Medical records dated in 2005 from The Heart Group at Saint 
Thomas Hospital note the presence of a soft systolic murmur 
involving S4, although other records note that no murmur was 
present.  In any event, however, a soft heart murmur cannot 
be considered an injury or disease for VA compensation 
purposes.  A "disability" means impairment in earning 
capacity resulting from diseases and injuries and their 
residual conditions.  38 C.F.R. § 4.1 (2009).  See also Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  While 
a soft heart murmur can be a sign of an underling heart 
disorder, such has not been shown in this case, and it is not 
a disease or disability in and of itself.  Thus, in the 
absence of a current disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In denying the claim, the Board does not question the 
sincerity of the Veteran's belief that he has a heart murmur 
as the result of his period of active service.  The Veteran, 
however, is not competent on his own to establish that his 
heart murmur is a manifestation of an underlying heart 
disorder, which is a matter requiring medical expertise.  38 
C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a heart murmur.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.

Hypertension

The Veteran also claims that he developed hypertension as a 
result of exposure to Agent Orange during his Vietnam 
service.  For the reasons set forth below, however, the Board 
finds no basis to grant the Veteran's claim.  

Hypertension may be presumed to have been incurred in service 
if manifest to a compensable degree of at least 10 percent 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The minimum 
compensable (10 percent) disability rating for hypertension 
requires diastolic pressure of predominantly 100 or more or 
systolic pressure of predominantly 160 or more; or if a 
claimant has a history of diastolic pressure of predominantly 
100 or more and requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2009). 

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2009).

In this case, the Veteran's service treatment records verify 
that he served in the Republic of Vietnam during the 
Vietnam era, so it is presumed that he was exposed to 
Agent Orange while there.  However, service connection is not 
available on a presumptive basis for hypertension as due to 
Agent Orange exposure because it is not included in the list 
of presumptive diseases in 38 C.F.R. § 3.309(e). 
Additionally, under the authority of the Agent Orange Act of 
1991 and supplemental legislation, the Secretary of VA has 
reviewed reports from the National Academy of Sciences and 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  72 Fed. Reg. 32395, 32407 (June 12, 
2007).  Thus, service connection is not warranted for 
hypertension on a presumptive basis.  See Stefl, 21 Vet. App. 
at 120.

Therefore, service connection for hypertension may only be 
established with proof of actual direct causation.  Stefl, 
supra.  See also McCartt v. West, 12 Vet. App. 164, 167 
(1999) (wherein the Court held that the provisions set forth 
in Combee, which actually instead concerned radiation 
exposure, are nonetheless equally applicable in cases, as 
here, involving claimed Agent Orange exposure).  In other 
words, medical evidence must show the Veteran's hypertension 
had its onset either in service or during the one-year period 
after his separation from active duty in May 1968.  And mere 
lay assertions of this purported cause-and-effect 
relationship do not constitute competent medical evidence 
with respect to the nexus requirement.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

However, no such medical nexus evidence has been submitted in 
this case.  His service treatment records make no reference 
to high blood pressure, much less persistently elevated blood 
pressure.  Of particular relevance, his blood pressure was 
130/78 at his separation physical in April 1968, just a few 
weeks prior to his separation from active duty.  There is 
also no indication that he was on medication for high blood 
pressure while on active duty.  These records, therefore, 
provide highly probative evidence against the claim  See 
Struck v. Brown, 9 Vet. App. 145 (1996).  

The record also shows that hypertension was not manifested or 
otherwise diagnosed within one year of the Veteran's 
separation from active duty in May 1968.  Instead, the record 
shows the Veteran's hypertension was first diagnosed many 
years after his military service had ended.  For example, a 
February 2006 VA outpatient treatment record notes the 
Veteran's twelve-year history of hypertension, thereby 
placing the date of onset in 1994.  A July 2006 VA outpatient 
treatment record also notes that he had been on high blood 
pressure medication for the past 10 years, so since 1996.  It 
thus appears that the Veteran's hypertension was first 
identified approximately 26 years after his separation from 
active duty.  This significant gap provides compelling 
evidence against the claim on a direct-incurrence basis, as 
well as on a presumptive basis for the one-year period after 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

Moreover, none of the medical records in the claims file 
includes a medical opinion which relates the Veteran's 
hypertension to service, to include Agent Orange exposure 
therein.  This evidentiary deficiency is fatal to the 
Veteran's claim.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for hypertension.  See 38 U.S.C.A.         § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  
Despite the Veteran's statements that his hypertension is 
related to service, as a layperson without medical expertise 
or training, his statements in this regard are insufficient 
to prove his claim.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494-95.  Accordingly, the appeal is 
denied.

Cyst on the Liver

A computerized tomography (CT) scan performed in January 2006 
revealed a very small cyst on the left lobe of the Veteran's 
liver, measuring approximately 16 or 17 centimeters.  Testing 
revealed it to be a benign, non-cancerous cyst.  The Veteran 
is now seeking service connection for this clinical finding.

The Board again points out that the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  See 38 C.F.R. § 4.1.  
See also Hunt, 1 Vet. App. at 296; Allen, 7 Vet. App. at 439. 
Since this small cyst on the Veteran's liver has not been 
identified as a manifestation of an underlying liver 
disability, such as cancer or some other liver disease, it 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  Indeed, no symptoms 
related to this cyst have been identified.  Hence, the appeal 
is denied.  Brammer, 3 Vet. App. at 225; Sanchez-Benitez, 13 
Vet. App. at 287. 

Sinusitis

The Veteran has been diagnosed with sinusitis, which he 
believes was caused by his confirmed exposure to Agent Orange 
in Vietnam.  For the following reasons, however, the Board 
finds no basis to grant this claim. 

First, the Board finds that service connection for sinusitis 
is not available on a presumptive basis as due to Agent 
Orange exposure because it is not included in the list of 
presumptive diseases in 38 C.F.R. § 3.309(e).  And second, 
service connection is not warranted on a direct-incurrence 
basis because the evidence shows that it was first diagnosed 
many years after his period of active service had ended, with 
no competent medical evidence relating it to service, to 
include Agent Orange exposure therein. 

His service treatment records make no reference to sinus 
problems.  Of particular relevance, his physical examination 
prior to his separation from active duty notes that a 
clinical evaluation of his sinuses was normal.  In a Report 
of Medical History at the time of his separation physical, 
the Veteran also checked the box for "NO" next to 
"sinusitis" and "Ear, nose, or throat trouble."  In the 
absence of sinus problems in service, the service treatment 
records provide compelling evidence against the claim under a 
direct-incurrence theory of service connection.  See Struck, 
supra. 

The medical evidence also shows that sinusitis was first 
identified many years after service, with no competent 
medical evidence attributing it to service.  In this regard, 
a treatment record from Saint Thomas Hospital notes acute 
sinusitis since July 1998.  Sinusitis was eventually 
confirmed by X-ray in October 2002.  These records, 
therefore, provide compelling evidence against the claim, 
since they indicate that his sinusitis was first identified 
in 1998, approximately 30 years after his separation from 
active duty.  See Maxson, 230 F.3d at 1330 (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  Moreover, none of the 
medical records indicates that his sinusitis is related to 
his military service, to include Agent Orange exposure 
therein.  See Watson, 4 Vet. App. at 314; Maggitt, 202 F.3d 
at 1375; D'Amico, 209 F.3d at 1326; Hibbard, 13 Vet. App. at 
548; and Collarot, 136 F.3d at 1308.  

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements, including testimony 
presented at his September 2009 hearing in which he claimed 
that he was treated for sinus congestion in service, which 
has continued ever since.  Unfortunately, however, his recent 
assertions concerning the date of onset of his sinusitis are 
not credible given the fact that there was no mention 
whatsoever of any treatment for sinus problems in service.

The Board acknowledges that the Veteran is competent, even as 
a layperson, to attest to factual matters of which he has 
first-hand knowledge, e.g., experiencing sinus congestion in 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered, and that competent 
lay evidence can be sufficient in and of itself.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 
 In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Id. 

Although the Veteran is competent to report that he 
experienced sinus congestion in service, the Board must still 
weigh his lay statements against the medical evidence of 
record.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  In making this credibility 
determination, the Board does not find the Veteran's 
statements concerning the etiology of his sinusitis to be 
credible, since his service treatment records make no 
reference to sinus problem, thereby contradicting his 
testimony See Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See 
also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding 
that the credibility of lay evidence can be affected and even 
impeached by inconsistent statements, internal inconsistency 
of statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).  

It is important to point out that the Board does not find 
that the Veteran's lay statements lack credibility merely 
because they are unaccompanied by contemporaneous medical 
evidence.  See Davidson v. Shinseki, 2009 WL 2914339 (Fed. 
Cir.), quoting Buchanon, 451 F.3d at 1337 ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.")  Rather, the Veteran's statements are found to 
be incredible because they are inconsistent with the evidence 
of record, which fails to show treatment for sinus problems 
in service, and, in fact, documents that he denied sinus 
problems at his separation physical in April 1968.   

For these reasons and bases, the Board places greater 
probative value on the medical evidence, which shows that the 
Veteran's sinusitis was first identified approximately 30 
years after his separation from active duty, than the 
Veteran's own statements in support of his claim.   
Consequently, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for sinusitis, claimed as due to Agent 
Orange exposure.  Accordingly, the appeal is denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Enlarged Prostate

The Veteran developed an enlarged prostate many years after 
service, which he believes is due to Agent Orange exposure in 
Vietnam.  Prostate cancer, however, is the only disorder 
pertaining to the prostate which is included in the list of 
presumptive diseases under 38 C.F.R. § 3.309(e).  And since 
the Veteran does not have prostate cancer, service connection 
on a presumptive basis due to Agent Orange exposure is not 
warranted.  Thus, service connection for an enlarged prostate 
can only be established on a direct-incurrence basis.  See 
Combee, 34 F.3d at 1039.

Service connection on a direct-incurrence basis is not 
available, however, because no medical evidence shows that 
the Veteran's enlarged prostate is related to service.  
First, his service treatment records make no reference to an 
enlarged prostate.  Indeed, his separation physical notes 
that his GU (genitourinary) system was entirely normal; the 
Veteran also denied any history of urinary frequency in his 
Report of Medical History.  See Struck, supra.  

And second, post-service medical records from Saint Thomas 
Hospital note a history of benign prostate hyperplasia (BPH) 
since October 1999, over 30 years after his separation from 
active duty.  See Maxson, 230 F.3d at 1330.  In addition, 
various VA and private treatment records also note that his 
prostate would periodically become enlarged.  None of these 
records, however, indicates that this condition is related to 
his military service, to include Agent Orange exposure 
therein.  See Watson, 4 Vet. App. at 314; Maggitt, 202 F.3d 
at 1375; D'Amico, 209 F.3d at 1326; Hibbard, 13 Vet. App. at 
548; and Collarot, 136 F.3d at 1308.  

In the absence of any competent medical evidence that his 
enlarged prostate is related to service, the Board finds that 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.  Despite the Veteran's statements that this 
condition is related to service, as a layperson without 
medical expertise or training, his statements are 
insufficient to prove his claim.  See Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494-95.  Hence, the appeal is 
denied.

Low Back Disorder

The Veteran claims that he has a low back disability 
involving a deteriorated disc as a result of his period of 
active service.  The medical evidence, however, makes no 
reference to a current low back disability.  Instead, the 
only disc problem pertains to his cervical spine, which is a 
separate disability and has been referred to the RO for 
appropriate development and adjudication.  Thus, his claim 
for service connection for a low back disability must be 
denied.  

The Veteran's service treatment records show that he was seen 
on one occasion in August 1963 for a two day history of low 
back pain after heaving lifting.  However, no objective 
findings were shown on physical examination.  The diagnostic 
impression was mild low back strain.  The remainder of his 
service treatment records makes no further reference to back 
problems.  So in the absence of a chronic low back disability 
in service, the service treatment records provide highly 
probative evidence against the claim.  See Struck, 9 Vet. 
App. at 145.

But more importantly, there is no medical evidence that the 
Veteran has a current low back disability.  Records from 
Saint Thomas Hospital note the Veteran's history of low back 
pain since June 2001.  A December 2003 record from that 
facility also lists a diagnostic impression of "back pain."  
But no diagnosis was provided to account for his subjective 
complaints of pain.  In Sanchez-Benitez, 13 Vet. App. at 285, 
the Court held that pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  

Thus, in the absence of a current disability involving his 
lower back, his claim must be denied.  See Degmetich, 8 Vet. 
App. at 208; 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Brammer, 3 Vet. App. at 225 (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

In reaching this decision, the Board has also considered the 
Veteran's own lay statements in support of his claim.  While 
he may well believe that he has a current low back disability 
as a result of service, as a layperson without any medical 
training and expertise, the Veteran is simply not qualified 
to render a medical opinion in this regard.  See Grottveit 
and Espiritu, both supra.  The Veteran is competent to 
comment on any symptoms such as back pain, but is not 
competent to attribute his pain to a clinical diagnosis.  
Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310.  See 
also 38 C.F.R. § 3.159(a)(2) and Layno, 6 Vet. App. at 469.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a low back disability involving a 
deteriorated disc.  And as the preponderance of the evidence 
is against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53- 56.  Accordingly, the 
appeal is denied.


ORDER

Service connection for a heart murmur is denied.

Service connection for hypertension is denied.

Service connection for a cyst on the liver is denied.

Service connection for sinusitis is denied.

Service connection for an enlarged prostate is denied.

Service connection for a deteriorated disc of the lower back 
is denied.




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


